Citation Nr: 1739855	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on the basis of substitution. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, A.G and J.R.



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to January 1972.  He died in April 2014.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2011 rating decision of the San Diego, California, Department of Veterans
Affairs (VA) Regional Office (RO).  

The Veteran died in April 2014.  The appellant filed a timely request to be substituted as the appellant in his place.  The RO found the appellant to be the Veteran's surviving spouse for VA compensation purposes, and she has been awarded dependency and indemnity compensation benefits.  (See May 2014 rating decision).  In addition, the RO characterized the current appeal as a substitution claim in regards to the issue set forth on the cover page.  (See March 2015 VA Form 8.)  Thus, while an explicit decision regarding substitution is not of record, the appellant's substitution claim has been implicitly granted, and the Board finds no reason to disturb this decision.  Thus, the issue on appeal has been characterized on the title page to reflect substitution.

As noted by the Board in previous decisions, the issue of entitlement to TDIU was raised by the Veteran during his lifetime as part and parcel of his underlying initial increased rating claim.  (See February 2013 Board remand, quoting Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).

In February 2016, the Board remanded the issue on appeal to have the RO schedule the appellant for a videoconference hearing.  In April 2016, the appellant, along with A.G. and J.R., testified before the undersigned during a videoconference hearing conducted via the San Diego, California RO.  A copy of the hearing transcript has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TIDU on the basis of substitution is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


REMAND

The Board finds that prior to consideration of the appellant's claim of entitlement to TDIU on the basis of substitution, additional substantive development is necessary.  

With respect to the claim of entitlement to TDIU, the appellant maintains that  during his lifetime, the Veteran was unable to maintain substantially gainful employment because of his ischemic heart disease.  She contends that he was no longer able to perform the physical requirements of his primary job as a self-employed home inspector.  The appellant testified that the Veteran had two Associate Degrees in electronics and business, and that his service-connected PTSD had not affected his ability to maintain employment.  

The Board remanded the TDIU issue in August 2016 so that the appellant could submit additional information concerning the Veteran's education, vocational training and employment history and for a medical opinion relative to the Veteran's ability to secure and follow substantially gainful employment.  If the Veteran was shown to be unemployable, the case was to be referred to the Director of VA's Compensation Service for consideration of TDIU under the provisions of 38 C.F.R. § 4.16(b).

The appellant was sent an application for TDIU and asked to complete and return it.  She did not respond.  The RO then readjudicated the claim without sending the case to an appropriate VA medical professional to assess the impact of the Veteran's service-connected ischemic heart disease and other service-connected disabilities on his ability to secure and follow substantially gainful employment for which he would have otherwise been qualified.  The RO also did not determine whether a referral for consideration under 38 C.F.R. § 4.16(b) was necessary.  Without this additional development, the record remains incomplete and another remand is required to secure this information.  While the case is in remand status, the appellant should be afforded another opportunity to complete and submit an application for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a formal application for TDIU and ask her to complete and return it, reporting the Veteran's education and employment history and earnings, especially for the period from August 31, 2010, the date VA received the Veteran's informal claim for service connection for ischemic heart disease during his lifetime, through the date of his death in April 2014.

2.  After the appellant has been given an adequate opportunity to submit additional evidence pertaining to TDIU, and whether or not she responds, the Veteran's electronic record shall be forwarded to a VA medical professional with appropriate expertise to assess the impact of the Veteran's service-connected ischemic heart disease (as well as his posttraumatic stress disorder and erectile dysfunction) on his ability to secure and follow substantially gainful employment for which his education and occupational experience would have otherwise qualified him at any time from August 2010 through the date of his death.  The medical professional should support any conclusions drawn with an explanation thereof.

If the Veteran's service-connected disabilities did not cumulatively render him unemployable for the period from August 2010 through the date of his death, the reviewer should suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his then skill set and educational background (i.e, two (2) Associate Degrees in Business and Electronics). 

3.  Thereafter, if the evidence reflects that the Veteran was unemployable due to his service-connected disabilities, notably his ischemic heart disease, and there is any period, aside for the period from December 17, 2012 to March 31, 2013, the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30, that he was unemployable and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to the Director of VA's Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during such period or periods.

Finally, if the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case (SSOC) that considers all additional relevant evidence received since issuance of the February 2014 SSOC.  After the appellant and her representative are given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

